UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1878


MARCELO BLADIMIR SOL-FLORES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., U. S. Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 18, 2014                 Decided:   March 27, 2014


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Amanda Bethea Keaveny, THE LAW OFFICE OF AMANDA BETHEA KEAVENY,
Charleston, South Carolina, for Petitioner.    Stuart F. Delery,
Assistant Attorney General, Cindy Ferrier, Assistant Director,
Tracie N. Jones, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcelo Bladimir Sol-Flores, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration      Appeals    (“Board”)       dismissing        his     appeal      from   the

immigration       judge’s        denial     of       his    requests       for     asylum,

withholding      of    removal,     and   protection          under      the    Convention

Against     Torture. *      We     have   thoroughly          reviewed      the    record,

including the transcript of Sol-Flores’ merits hearing and all

supporting evidence.           We conclude that the record evidence does

not   compel     a    ruling     contrary       to    any    of   the    administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                             See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

             Accordingly, we deny the petition for review for the

reasons stated by the Board.              See In re: Sol-Flores (B.I.A. June

13, 2013).       We dispense with oral argument because the facts and

legal     contentions     are     adequately         presented      in    the    materials

before    this    court    and    argument       would      not   aid    the    decisional

process.

                                                                         PETITION DENIED

      *
       Sol-Flores has failed to raise any challenges to the
denial of his request for protection under the Convention
Against Torture.   He has therefore waived appellate review of
this claim.   See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004).



                                            2